Citation Nr: 1607821	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  07-36 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable evaluation for calcified granuloma of the lungs.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus. 

4. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

5. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to March 1964 and from June 1964 to January 1971. 

These matters come before the Board of Veterans Appeals (Board) on appeal from rating decisions dated in April 2006 and December 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Houston, Texas, respectively.  

These matters were previously before the Board in November 2014 when they were remanded for additional adjudication.  

The issues of entitlement to an initial compensable rating for calcified granuloma of lungs, service connection for bilateral upper and lower extremities, and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's erectile dysfunction is related to his service-connected diabetes mellitus.



CONCLUSION OF LAW

The criteria for service connection for the Veteran's erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for service connection for erectile dysfunction, the claim is being granted, as is discussed in detail below.  Any error related to the VCAA with regard to this issue is moot.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 , (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2015).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).


Service connection for diabetes mellitus was granted by the Board in a November 2014 decision.  The award of service connection was effectuated by the AOJ in April 2015.  Service connection for diabetes mellitus was made effective from March 2009.  

After an August 2015 VA examination, the examiner noted that the Veteran was diagnosed with erectile dysfunction in 2011.  The examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of the Veteran's service connected diabetes mellitus.  The rationale was that the Veteran has "other conditions that can contribute to erectile dysfunction", including diabetes mellitus, hypertension and medications, age, and posttraumatic stress disorder.  It is noted that the Veteran was service-connected for posttraumatic stress disorder effective September 2010.  

The Veteran is service-connected for 2 of the 4 listed conditions that are found to contribute to erectile dysfunction.  Resolving all doubt in his favor, the Board finds that the evidence sufficiently supports a grant of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


ORDER

Service connection for erectile dysfunction is granted.


REMAND

A November 2014 Board decision remanded the issue of entitlement to an initial compensable evaluation for calcified granuloma of the lung.  The RO was directed to obtain any additional treatment records, schedule the Veteran for an examination, and readjudicate the issue in a supplemental statement of the case.  Although an examination was conducted in September 2015, the AOJ failed to adjudicate the increased rating issue.  Instead, and somewhat inexplicably, the AOJ adjudicated and denied service connection for neoplasms of the respiratory system, which are arguably the same disability that the Veteran is already service connected for.  Accordingly, the issue of entitlement to an initial compensable evaluation for calcified granuloma of the lung  must be remanded for the RO to comply with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Regarding the Veteran's claims for entitlement to service connection for hypertension, bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy, the August 2015 VA examiner found that the disabilities were not related to the Veteran's service or service-connected diabetes mellitus.  However, the examiner failed to address whether the claimed disabilities were aggravated by the Veterans diabetes mellitus.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (held that an opinion will be considered inadequate unless it addresses both the caused by and aggravation avenues for secondary service-connection).

In light of this deficiency, the claims must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases from the Veteran, obtain any additional VA and private treatment records regarding the Veteran's lung condition, hypertension, and peripheral neuropathy.  If any attempts to obtain treatment records are unsuccessful, such should be documented in the claims file.

2. Then, return the Veteran's claims file to the August 2015 VA examiner for an addendum opinion.  If the August 2015 examiner is unavailable, the claims file should be provided to an appropriate examiner to provide an opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the opinion, including this remand.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

The examiner should review any newly obtained evidence and state whether it is at least as likely as not (a 50 percent probability or greater) that:

(a) the Veteran's hypertension was (i) incurred during, aggravated by, or is otherwise related to the Veteran's service; (ii) was caused by his service-connected diabetes mellitus; or (iii) was aggravated by his service-connected diabetes mellitus;

(b) the Veteran's bilateral upper extremity peripheral neuropathy was (i) incurred during, aggravated by, or is otherwise related to the Veteran's service; (ii) was caused by his service-connected diabetes mellitus; or (iii) was aggravated by his service-connected diabetes mellitus; 

(c) the Veteran's bilateral lower extremity peripheral neuropathy was (i) incurred during, aggravated by, or is otherwise related to the Veteran's service; (ii) was caused by his service-connected diabetes mellitus; or (iii) was aggravated by his service-connected diabetes mellitus.

The examiner should specifically note the March 2013 note indicating that the Veteran has mild neuropathy that is most probably due to diabetes mellitus.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3. After completing the above actions, the Veteran's claims of entitlement to an initial compensable rating for calcified granuloma of the lungs, service connection for hypertension, service connection for bilateral upper extremity peripheral neuropathy, and service connection for bilateral lower extremity peripheral neuropathy should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


